        Case 4:19-cv-00226 Document 126-2 Filed on 04/21/20 in TXSD Page 1 of 1


Releases of Felony Pre‐Trial Detainees Since 4/1/2020
as of 4/21/2020 at approx. 1:00pm

BookingType                                                      All
BookedOnFelony                                                   YES
ReleasedSince0401                                                YES

Row Labels                                                       Count of SPN
APPEAL BOND                                                                  1
BOND REINSTATED                                                             35
BOOKED IN ERROR                                                             18
CASH BOND                                                                   46
COMPLETED SERVING SENTENCE                                                  16
COMPLETION OF OFF‐WORK HOURS                                                 1
DEF BOOKED/RELEASED ON BOND WITHOUT BEING HOUSED                             2
DEFERRED ADJUDICATION GRANTED ‐ COST DEFERRED                               44
DISMISSED (ALL CASES)                                                       30
FOR J.P., SERVED TIME FOR FINE AND/OR COSTS                                 12
GENERAL ORDER BOND                                                          17
GENERAL ORDER BOND – COVID‐19                                               11
GENERAL ORDER RELEASE FELONY                                               114
J.P. DISMISSING CASES                                                        1
J.P. FINE AND COSTS WAIVED                                                   1
J.P. PERSONAL BOND                                                           1
MOTION TO REVOKE PROBATION DISM                                              5
MOTION REVOKE ADJUDICATION DISM                                             38
NO BILLED                                                                    2
NO PROBABLE CAUSE FOUND                                                     26
PRE‐TRIAL RELEASE BOND                                                     479
RELEASED BY ORDER OF COURT                                                  55
RELEASED PER TELETYPE                                                       28
RELEASED TO FEDERAL AUTHORTY                                                 2
RELEASED TO HOLD FOR AGENCY                                                 31
SERVED TIME CONDITION OF PROBATION                                          10
SERVED TIME/FINES/COSTS CONCURRENTLY                                       126
SURETY BOND                                                              1150
Grand Total                                                              2302

Note: Where above data reflects a release for a J.P. (justice of the peace)
matter, or other sentence served type activity, this indicates the person
released had not only the felony pre‐trial matter but some additional matter
upon which they were released. The data starts with the person being jailed
on a felony pre‐trial matter and then released. If that person was jailed on an
additional matter, his release on the additional matter is coded differently.
